DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claims 4 and 11-20 are objected to because of the following informalities:

Claims 4 and 14 recite "/", for example and/for.  It renders the claims unclear because it has an alternative meaning which does not positively identify the claims limitation.

Claims 11-20 recite the acronyms (i.e. PDSCH, PDCCH, CORESET-BFR, QCL) without initially defining what it stands for.  

Claim 11 recites “A terminal, comprising a processor, a memory, and a program stored in the memory and capable of running on the processor, wherein the program, when executed by the processor, causes the processor to perform a method, for receiving a PDSCH, the method comprising:”.  Please insert a colon ":" after comprising so that a processor and memory are in the body of the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claims are directed towards non-statutory subject matter.

Claim 20 recites “A computer-readable storage medium, the computer-readable storage medium storing a program, wherein the program, when executed by a processor, causes the processor to perform a method, for receiving a PDSCH, applied to a terminal, the method comprising:”  The specification, however, is silent as to whether this computer-readable storage medium is transitory or non-transitory. The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable storage medium, particularly when the specification is silent. See MPEP 2111.01.

Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part.” A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not “manufacture[s]” under the meaning of that term in § 

In view of the above analysis, claim 20 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (Pub. No.: US 20210058129 A1), hereinafter Takeda, in view of Islam et al. (Pub. No.: US 20190052432 A1), hereinafter Islam, and further in view of Zhou et al. (Pub. No.: US 20190245737 A1), hereinafter Zhou.

With respect to claim 1, Takeda teaches A method for receiving a Physical Downlink Shared Channel (PDSCH), applied to a terminal and comprising: 
after occurrence of a beam failure event is determined, monitoring a Physical Downlink Control Channel (PDCCH) on a Control Resource Set for Beam Failure Recovery (CORESET-BFR) ([0087-0089], UE may monitor the PDCCH associated with the CORESET-BFR a certain time after the transmission of the BFR requesting PUCCH), 
wherein the CORESET-BFR ([0072], (CORESET-BFR) may be configured for the UE by the higher layers).

Takeda does not explicitly teach a PDCCH on another CORESET.  

However, Islam teaches a PDCCH on another CORESET ([0113], monitoring periodicity of a UE-specific PDCCH in a CORESET).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Islam, a PDCCH on another CORESET, into the teachings of Takeda, in order to provide a flexible technique for efficient utilization of network resources over conventional systems (Islam, [0137]).

The combination of Takeda and Islam does not explicitly teach the another CORESET are configured for the terminal by a network device.

However, Zhou teaches the another CORESET are configured for the terminal by a network device ([0327], A gNB may transmit one or more RRC message comprising configuration parameters of one or more coresets), determining a QCL parameter of a PDCCH on a CORESET that contains Downlink Control Information [0313-0315], The gNB may transmit a DCI via a PDCCH in a coreset in response to receiving the BFRQ signal on the uplink physical channel. The wireless may consider the BFR procedure successfully completed when receiving the DCI via the PDCCH in the coreset),  receiving the PDSCH based on the determined QCL parameter ([0313-0315], for reception of data packet on a PDSCH, a gNB may indicate spatial QCL parameters between DL RS antenna port(s) and DM-RS antenna port(s) of DL data channel).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Zhou, the another CORESET are configured for the terminal by a network device, a QCL parameter of a PDCCH on a CORESET that contains Downlink Control Information (DCI) scheduling the PDSCH, receiving the PDSCH based on the determined QCL parameter, into the teachings of Takeda and Islam, in order to improve latency of data transmission between a gNB and a wireless device (Zhou, [0302]).

With respect to claim 3, the combination of Takeda, Islam, and Zhou teaches the method of claim 1.  Takeda teaches before monitoring a PDCCH on a CORESET-BFR, further comprising: sending a beam failure recovery request to the network device ([0009], transmits a beam failure recovery request ); and wherein monitoring a PDCCH on a CORESET-BFR comprises: monitoring response information in the PDCCH on the CORESET-BFR ([0087-0089]), wherein the response information is response [0049]).

With respect to claim 11, Takeda teaches A terminal, comprising a processor, a memory, and a program stored in the memory and capable of running on the processor, wherein the program, when executed by the processor, causes the processor to perform a method, for receiving a PDSCH, the method comprising: 
after occurrence of a beam failure event is determined, monitoring a Physical Downlink Control Channel (PDCCH) on a Control Resource Set for Beam Failure Recovery (CORESET-BFR) ([0087-0089], UE may monitor the PDCCH associated with the CORESET-BFR a certain time after the transmission of the BFR requesting PUCCH), 
wherein the CORESET-BFR ([0072], (CORESET-BFR) may be configured for the UE by the higher layers).

Takeda does not explicitly teach a PDCCH on another CORESET.  

However, Islam teaches a PDCCH on another CORESET ([0113], monitoring periodicity of a UE-specific PDCCH in a CORESET).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Islam, a PDCCH on another CORESET, into the teachings of Takeda, in order to Islam, [0137]).

The combination of Takeda and Islam does not explicitly teach the another CORESET are configured for the terminal by a network device.

However, Zhou teaches the another CORESET are configured for the terminal by a network device ([0327], A gNB may transmit one or more RRC message comprising configuration parameters of one or more coresets), determining a QCL parameter of a PDCCH on a CORESET that contains Downlink Control Information (DCI) scheduling the PDSCH ([0313-0315], The gNB may transmit a DCI via a PDCCH in a coreset in response to receiving the BFRQ signal on the uplink physical channel. The wireless may consider the BFR procedure successfully completed when receiving the DCI via the PDCCH in the coreset),  receiving the PDSCH based on the determined QCL parameter ([0313-0315], for reception of data packet on a PDSCH, a gNB may indicate spatial QCL parameters between DL RS antenna port(s) and DM-RS antenna port(s) of DL data channel).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Zhou, the another CORESET are configured for the terminal by a network device, a QCL parameter of a PDCCH on a CORESET that contains Downlink Control Information (DCI) scheduling the PDSCH, receiving the PDSCH based on the Takeda and Islam, in order to improve latency of data transmission between a gNB and a wireless device (Zhou, [0302]).

With respect to claim 13, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 20, Takeda teaches A computer-readable storage medium, the computer-readable storage medium storing a program, wherein the program, when executed by a processor, causes the processor to perform a method, for receiving a PDSCH, applied to a terminal, the method comprising:
after occurrence of a beam failure event is determined, monitoring a Physical Downlink Control Channel (PDCCH) on a Control Resource Set for Beam Failure Recovery (CORESET-BFR) ([0087-0089], UE may monitor the PDCCH associated with the CORESET-BFR a certain time after the transmission of the BFR requesting PUCCH), 
wherein the CORESET-BFR ([0072], (CORESET-BFR) may be configured for the UE by the higher layers).

Takeda does not explicitly teach a PDCCH on another CORESET.  

However, Islam teaches a PDCCH on another CORESET ([0113], monitoring periodicity of a UE-specific PDCCH in a CORESET).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Islam, a PDCCH on another CORESET, into the teachings of Takeda, in order to provide a flexible technique for efficient utilization of network resources over conventional systems (Islam, [0137]).

The combination of Takeda and Islam does not explicitly teach the another CORESET are configured for the terminal by a network device.

However, Zhou teaches the another CORESET are configured for the terminal by a network device ([0327], A gNB may transmit one or more RRC message comprising configuration parameters of one or more coresets), determining a QCL parameter of a PDCCH on a CORESET that contains Downlink Control Information (DCI) scheduling the PDSCH ([0313-0315], The gNB may transmit a DCI via a PDCCH in a coreset in response to receiving the BFRQ signal on the uplink physical channel. The wireless may consider the BFR procedure successfully completed when receiving the DCI via the PDCCH in the coreset),  receiving the PDSCH based on the determined QCL parameter ([0313-0315], for reception of data packet on a PDSCH, a gNB may indicate spatial QCL parameters between DL RS antenna port(s) and DM-RS antenna port(s) of DL data channel).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Zhou, the another CORESET are configured for the terminal by a network device, a QCL parameter of a PDCCH on a CORESET that contains Downlink Control Information (DCI) scheduling the PDSCH, receiving the PDSCH based on the determined QCL parameter, into the teachings of Takeda and Islam, in order to improve latency of data transmission between a gNB and a wireless device (Zhou, [0302]).

Allowable Subject Matter

Claims 2, 4-10, 12, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20180324770 A1; “Nogami”, ([0049])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469